Exhibit 10.36

 

2005 INCENTIVE AWARD AGREEMENT

 

      THIS AGREEMENT (the "Agreement") is entered into as of the 20th day of
May, 2005, by and between The Commerce Group, Inc., a Massachusetts corporation
with its principal place of business in Webster, Massachusetts (the "Company"),
and __________ (the "Officer" or "Director").

 

Witnesseth:

 

      WHEREAS, the Board of Directors of the Company has adopted and the
stockholders of the Company have approved the Amended and Restated Incentive
Compensation Plan on May 17, 2002 (as amended and/or restated, the "Plan"),
which authorizes the Compensation Committee of the Board of Directors (the
"Committee") to grant various Awards to officers or Directors of the Company and
its subsidiaries;

 

      WHEREAS, the Committee has approved the grant of this Award (the
"Incentive Award") to the Officer or Director, subject to the terms and
conditions set forth in this Agreement;

 

      NOW, THEREFORE, it is agreed as follows:

 

      1.    Certain Definitions.

 

             1.1    Capitalized terms used herein and not otherwise defined
shall have the meaning given to them in the Plan.

 

             1.2    "Award Payment" means a cash payment under an Incentive
Award pursuant to Section 2.3, Section 3.2, or Section 5 hereof.

 

             1.3    "Award Table" means the table set forth in Section 2.3
hereof to calculate the value of an Incentive Unit.

 

             1.4    "Earnings Value" or "EV" as used herein shall be the
cumulative net earnings per share of Common Stock (calculated on a "basic"
rather than "fully diluted" basis) for the period (the "EV Measurement Period")
beginning January 1, 2005 and ending on December 31, 2007 or the earlier date
referred to in Sections 3.2 or 5 hereof (the "EV Measurement Date").

 

             1.5    "Incentive Units" or "IUs" mean the number of Stock Units
specified in Section 2.1 hereof upon which the amount of the Award Payment, if
any, shall be determined.

<PAGE>  

      2.    Cash-Only Incentive Awards.

 

             2.1    Grants. The Company hereby grants to the Officer or Director
________ Incentive Units (the " Incentive Units" or "IUs"), which represent a
fixed number of Stock Units for which the Officer or Director shall be entitled
to receive only a cash Award Payment upon the Settlement Date, subject to the
terms and conditions set forth in this Agreement.

 

             2.2    Settlement Date. Except as expressly provided in Sections
3.2 and 5.1 hereof, any Award Payment to which the Officer or Director may be
entitled hereunder with respect to the Officer's or Director's Incentive Units
shall be paid on the first business day in March, 2008 (the "Settlement Date").
No Award Payment under this Section 2 or Sections 3.2 or 5.1 hereof shall be
made earlier than the applicable Settlement Date, except to the extent permitted
by Section 409A of the Code, and any regulation or other formal guidance issued
thereunder, including, without limitation guidance relating to Section
409A(a)(2)(A)(iv) of the Code.

 

             2.3    Calculation of Award Payment. Provided that the Officer or
Director has satisfied the conditions set forth in Section 3.1 hereof, as
applicable, no later than the Settlement Date the Company shall pay to the
Officer or Director, in cash, an amount per Incentive Unit, if any, as
calculated in accordance with the following payment table, rounded on a per
Incentive Unit basis to the nearest cent:

         

The Award Payment

       



--------------------------------------------------------------------------------

If the EV

 

But is

 

The Payment

     

Of the Amount

Exceeds

 

Not More Than

 

Per IU Is

 

Plus

 

In Excess Of



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

                 

$  6.40

 

$  7.54

 

$    .00

 

  60%

 

$  6.40

$  7.54

 

$  8.70

 

$  0.68

 

  70%

 

$  7.54

$  8.70

 

$  9.88

 

$  1.50

 

  80%

 

$  8.70

$  9.88

 

$11.09

 

$  2.44

 

  90%

 

$  9.88

$11.09

 

$12.32

 

$  3.53

 

100%

 

$11.09

$12.32

 

$13.57

 

$  4.75

 

110%

 

$12.32

$13.57

 

$14.84

 

$  6.13

 

120%

 

$13.57

$14.84

 

$16.13

 

$  7.65

 

130%

 

$14.84

$16.13

 

$17.45

 

$  9.34

 

140%

 

$16.13

$17.45

 

$18.79

 

$11.18

 

150%

 

$17.45

$18.79

 

$20.15

 

$13.19

 

160%

 

$18.79

$20.15

 

$21.54

 

$15.37

 

170%

 

$20.15

$21.54

 

$22.95

 

$17.73

 

180%

 

$21.54

$22.95

 

$24.39

 

$20.27

 

190%

 

$22.95

$24.39

 

--------

 

$23.00

 

200%

 

$24.39

<PAGE>  2

 

      3.    Condition to Cash Settlement.

 

             3.1    Continuous Employment Requirement. Except as provided in
Sections 3.2 and 5.1, it shall be a condition to any payment to be made
hereunder that throughout the period beginning on the date hereof and ending on
the Settlement Date the Officer or Director shall have been in the continuous
employ of the Company or any of its subsidiaries as an officer or Director,
except as provided in Section 5.1. The Officer or Director shall be deemed to
have been in the continuous employ of the Company or any of its subsidiaries as
an officer or Director through the Settlement Date in the event of (a) death
prior to the Settlement Date while employed by the Company, (b) retirement from
the Company prior to the Settlement Date at age 65 or older, or (c) in the event
that the Officer or Director is, as of the Settlement Date, on an approved leave
of absence for sickness and/or disability or for any other purpose approved by
the Committee.

 

             3.2    Early Retirement. Notwithstanding Section 3.1, if the
Officer or Director separates from service with the Company as a result of
retirement at or between age 55 and age 64, after completing at least ten years
of service with the Company, then the "EV Measurement Date" for such Officer or
Director shall be the end of the most recent fiscal quarter preceding the
effective date of such retirement from the Company, and the Company shall pay to
the retiring Officer or Director the amount due, if any, as calculated in
accordance with Section 2 hereof, as adjusted in accordance with this Section
3.2, with such payment to be made to the retiring Officer or Director within
sixty (60) days of the Officer's or Director's retirement effective date (the
"Settlement Date" for purposes of this Section 3.2) (or such shorter period as
may be necessary to satisfy the requirements of Section 409A of the Code);
provided, however, that with respect to an officer or Director who is a
"specified employee" within the meaning of Section 409A(a)(2)(B)(i) of the Code,
such Award Payment shall be made within sixty (60) days after the date that is
six (6) months after the Officer's or Director's retirement effective date. In
the event of an early retirement, described in the preceding sentence, the
Incentive Unit value for purposes of this paragraph shall be calculated by using
the Award Table in Section 2.3, and using as the Earnings Value an amount,
rounded to the nearest cent, equal to (a) the the cumulative basic net earnings
per share of Common Stock during the EV Measurement Period (using the EV
Measurement Date specified in this Section 3.2), plus (b) an amount equal to (i)
$6.40 multiplied by (ii) a fraction, the numerator of which is the number of
fiscal quarters unelapsed in the EV Measurement Period and the denominator of
which is twelve (12).

 

      4.    Adjustments for Stock Dividends, Stock Splits, Etc. The Committee
shall appropriately adjust, in accordance with the Plan, the amounts set forth
in this Agreement, including the Award Table to the extent necessary to reflect
any change, after the date hereof and and on or before the EV Measurement Date,
in the number of shares of Common Stock outstanding by way of any stock
dividend, stock split, combination of shares, recapitalization, or the like, as
applicable.

<PAGE>  3

      5.    Change in Control.

 

             5.1    Settlement Date. In the event of a "Change in Control" (as
defined in the Plan or, to the extent more restrictive, as defined in Section
409A(a)(2)(v) of the Code) of the Company, the Officer or Director shall be
entitled to the Award Payment, if and to the extent provided in this Section 5,
if the Officer or Director shall have been in the continuous employ of the
Company or any of its subsidiaries from the beginning of the Measurement Period
through the effective date of the Change in Control. For purposes of this
Section 5, the "EV Measurement Date" shall be the end of the most recent fiscal
quarter preceding the effective date of the Change in Control. The Settlement
Date for purposes of an Award Payment under Section 5 shall be not later than
thirty (30) days after the effective date of the Change in Control (or such
shorter period as may be necessary to satisfy the requirements of Section 409A
of the Code).

 

             5.2    Calcluation of Award Payment Upon a Change in Control. For
purposes of calculating the Award Payment due upon the Settlement Date under
Section 5.1, the Incentive Unit value for purposes of this Section 5 shall be
calculated by using the Award Table in Section 2.3, and the Earnings Value for
such calculation shall be an amount, rounded to the nearest cent, equal to:

   

(a) the Market Value (as defined below), plus

     

(b) the cumulative basic net earnings per share of Common Stock during the EV
Measurement Period (using the EV Measurement Date specified this Section 5),
plus

     

(c) an amount equal to (i) $6.40 multiplied by (ii) a fraction, the numerator of
which is the number of fiscal quarters unelapsed in the EV Measurement Period,
and the denominator of which is twelve (12), minus

     

(d) the Book Value (as defined below) as of the EV Measurement Date specified in
Section 5.

   

      For purposes of this Section 5, the term "Market Value" shall mean the
average of the daily average of high and low sale prices of the Common Stock for
the five trading days including and preceding the effective date of the Change
in Control, as reported by the securities exchange or automated quotation system
on which the Common Stock is listed on the effective date of the Change in
Control. For purposes of this paragraph, the term "Book Value" shall be the book
value of a share of the Company's Common Stock as determined in accordance with
generally accepted accounting principles consistently applied in the preparation
of the Company's published consolidated financial statements.

<PAGE>  4

      6.    No Rights of a Stockholder. Nothing herein shall entitle the Officer
or Director to any voting, dividend, or other rights of an actual owner of
shares of Common Stock.

 

      7.    No Right to Continued Employment. The Officer or Director shall have
no right to continued employment by the Company or any of its subsidiaries by
virtue of this Agreement, and nothing contained herein shall be construed to
limit the Company's right at any time to terminate the Officer's or Director's
employment with or without cause, subject only to those obligations the Company
may have for unpaid salary and/or expenses, in accordance with provisions of
law.

 

      8.    Non-Transferability. This Agreement and any right to receive any
Award Payment hereunder shall not be transferable; provided, however, that in
the event of the Officer's or Director's death, the Officer's or Director's
beneficiary shall be entitled to receive any Award Payment due hereunder.

 

      9.    Dispute Resolution. In the event of any dispute regarding the
calculation of any Award Payment due at the Settlement Date under this
Agreement, the matter shall be referred to the Company's independent public
accountants, whose determination shall be final and binding.

 

      10.    Taxes. The Officer or Director shall be responsible for all taxes
and related amounts due under federal, state and/or local law relating to the
Agreement and any Award Payment made hereunder.

 

      IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement
to be duly executed in its name and on its behalf, all as of the date first
above written.

   

THE COMMERCE GROUP, INC.

   

CORPORATE

 

SEAL

By:

 



--------------------------------------------------------------------------------

 

Arthur J. Remillard, Jr.

 

President and Chief Executive Officer

     

______________________________________

 

______________, the Officer or Director

<PAGE>  5